DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prioritized Examination (Track One) Under MPEP 708.02(b)
This Application had been granted Prioritized Examination/Track One status under MPEP 708.02(b).  This requirement is subject to the provisions of 37 CFR 1.134, 1.135  and 1.136.  Extensions of time period may be granted under 37 CFR 1.136(a). However, any request for an extension of time, including an extension of time for the purpose of responding to a pre-examination notice (e.g., Notice to File Missing Parts), will cause the application to be ineligible for further treatment under the prioritized examination program. A request for an extension of time prior to the grant of prioritized examination status will prevent such status from being granted.  In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).  MPEP 708.02(b)(I)(4).
Status of the Claims
 	Claims 1-30 are pending in the application, with claims 1-4, 7, 10-13, and 15-20 under consideration and claims 5-6, 8-9, 14, and 21-30 withdrawn (as further presented below).


Response to Arguments
 	Applicants’ 10/18/22 Response arguments have been fully considered, but the rejection of claim 7 under 35 USC 112 (b) as indefinite is maintained, as further presented below under the 112 indefiniteness rejections.  This is because claim 7 recites that the filter seal (as originally recited in claim 1, but dependent from claim 5) “comprises” (and not “further comprises”) an annular disk filter member, which the stem extends through.  This transitional phrase makes unclear whether the annular disk  filter is in addition to, or alternative to, the plural filter layers with different pore sizes recited in claim 5 (as further presented below).  Since Applicants did not amend claim 7 to recite “further comprises” (as suggested in the prior Action), claim 7 will be interpreted to recite an annular disc filter as an alternative to the plural filter layers with different pore sizes as recited in claim 5, and where claim 7 should thus depend from claim 1 (as further presented below).  It is also noted that claim 5 is withdrawn from further consideration, as presented below, and thus claim 7 should depend from claim 1.

			Election/Restriction and Response to Arguments
 	Applicants’ election with traverse of Group I, claims 1-23; and Species 1B, 2A, 3A, and 4A, in the reply filed on 10/18/22, is acknowledged.    	It is noted that non-elected Group II claims 24-30 are withdrawn and::  	(a) elected Species 1B corresponds to claim 7;  	(b) elected Species 2A corresponds to claims 10-13; 	(c) elected Species 3A corresponds to claim 12; 	(d) elected Species 4A corresponds to claim 17; 	(e) non-elected Species 1A and 1C correspond to claims 5 and 8-9; 	(f) non-elected Species 2B corresponds to claim 14; 	(g) non-elected Species 3B corresponds to claim 13; and 	(h) non-elected Species 4B corresponds to claims 21-23. 	Thus, claims 1-4, 7, 10-13, and 15-20 are under consideration and claims 5-6, 8-9, 14, and 21-30 are withdrawn.  	Response to Traversal of Restriction Requirement 	One traversal is on the ground(s) that: Group I dependent claims 17, 18 recite an exit nozzle as does Group III claims 27-30. 	This is not persuasive as Group I claims 1-16 and 19-23 do not recite an exit nozzle, and therefore the combination/subcombination between Groups I and III is maintained for the reasons presented in the 8/23/22 Restriction, incorporated herein by reference.  
 	A second traversal is on the grounds that the Group I and III apparatus/product claims restriction with method claims Group II claims is improper, where the Group I and III product claims that have utility in other combinations is not recited in the claims.   	This is not persuasive, as the restriction between apparatus and method claims does not require that the claims recite the materially different method, but instead on whether the apparatus is capable of performing any materially different function/method MPEP 2114(I). The product/apparatus of Group I and Group III can be used in a materially different process or method than the recited process/method of Group II, as presented in the 8/23/22 Restriction, incorporated herein by reference.  MPEP 806.05(g).  This is also not found persuasive because the inventions of the different Groups are classified under different classes, requiring a different field of search, and different search queries are required for the different elements between the Groups.  	Accordingly, the restriction between Groups I, II, and III is maintained, as presented above, and for the reasons presented in the 8/23/22 Restriction, and is therefore MADE FINAL.

 	Response to Traversal of Species Election
 	Applicants traverse the species election requirement for Species 1A, 1B, 1C, and 1D.  Applicants assert that the present specification discloses three embodiments as: (a) a tube shaped gas permeable filter 328 Fig.12B; (b) a cone shaped primary/secondary filter combination 338,339 Fig.18C; and (c) an annular disk shaped gas permeable filter with different pore sized layers 338a, 338b, and 338c Fig.18D.  Applicants argue that the specification discloses an embodiment where the annular filter disk filter has layers with different pore sized and therefore the annular disk shape is not a different species than having multiple layers with the different pore sizes. 	This is not persuasive, as Applicants are not arguing against the basis of the Species elections of the recitations of the claims, where the recited species, of 1B of an annular disk shape; and of 1A of multiple layers with different pore sizes, are mutually exclusive and are not obvious variants of each other and therefore meet the requirement for establishing the species election.   	Also, claim 7 recites that the seal “comprises” (not “further comprises”), such that the recited annular disk filter appears to be recited as an alternative to the plural filter layers recited in claim 5 (See 112(b) rejection below).   	Further, the different species are classified under different classes, requiring a different field of search, and different search queries are required for the different species, as further presented in the 8/23/22 Species Election Requirement, incorporated herein by reference.
 	Accordingly, the species elections are maintained, as presented above, and for the reasons presented in the 8/23/22 Restriction/Election, and are therefore MADE FINAL.

Claim Objections

 	The claims are objected to for the following informalities:  	In claim 1, line 6, “each said flow path having” should be “each of the first and second flow paths having”. 	In claim 1, line 10, “between the open and closed position” should be “between the open and closed positions”. 	In claim 1, line 11, “an outlet projecting inwardly from the body member configured to be received in the patient stoma,” should be “an outlet projecting inwardly from the base member and configured to be received in the patient stoma,”.	In claim 3, lines 1-2: “further comprising means for affixing the annular support member to the patient skin disposed on said annular support member inner, skin facing side” should be “further comprising means for affixing the annular support member to peristomal skin of the patient; wherein the means for affixing is disposed on the inner skin facing side of the annular support member”.	In claim 6, line 1, “a sleave” should be “a sleeve”.
 	Appropriate correction is suggested.
CLAIM INTERPRETATION: MEANS PLUS FUNCTION Under 112:(f) or 6th
The following is a quotation of 35 U.S.C. 112(f):
 	(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
 	An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong alternative  test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
 		(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
 		(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and/or 
 		(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
In the pending claims, the claim limitations:  		“means for affixing the annular support member to the patient’s skin” (Claim 3, lines 1-2) “the means for affixing comprising an adhesive material”; claim 4, lines 1-2); and 		“a connector sealed to the pouch  . . . (claim 16, line 4) and ”first engagement means disposed on the connector; and second engagement means disposed on the base member configured to engage said first engagement means to secure the waste collection bag to the base member” (claim 16, lines 6-9); has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” or “means for” coupled with functional language “fixing”; “first engagement”; and “second engagement”; without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s)  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
 	[It is noted that Applicants’ specification has very limited support for the following terms, and which are not clearly supported by the description of the disclosed embodiments.  Accordingly, the interpretation of these terms in the claims will be limited to the description of these terms as presented in Applicants’ specification, as interpreted by one of ordinary skill in the art]. 	(A) the terms “means for affixing the annular support member to the patient’s skin ” (Claim 3, line 1; claim 4, line 1) comprises wherein “the improvements disclosed here can facilitate discharge of waste from the stoma.  The embodiments employ materials are provided that self-seal with surfaces inside of the patient’s body, which eliminates the need for the patient to interact with the device to properly affix it in position so as to avoid leaks . . .”, Specification [0054].  Accordingly, these terms will be interpreted to where materials of the device [in this case, as the annual support member and the base member] are provided with self-seal materials that seal with surfaces inside  the patient’s body to properly affix the device in position. 	(B)  the terms “a connector sealed to the pouch” (claim 16, line 4) and ”first engagement means disposed on the connector; and second engagement means disposed on the base member [sic: annular support member, see below] configured to engage said first engagement means to secure the waste collection bag to the base member” (claim 16, lines 6-9); comprises wherein wafer clip 243 [as second engagement means] of base portion 202 [as the annular support member, see 112b rejections] that engages with wafer clip 243 [as first engagement means provided as part of connector attached to pouch/bag] Fig.11C [0024].  Accordingly, these terms will be interpreted to where materials of the device [as the annual support member and the base member] are provided with wafer and self-seal materials that seal with surfaces inside the patient’s body to properly affix the device in position.	 	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq., including MPEP 2181, and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 1-4, 7, 10-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 	In claim 1, line 2, recites that the annular support member is configured to surround a patient stoma, but claim 1, lines 11-12, recites that the stem is configured to be received in the patient stoma, the stem having sufficient length to extend through the center of the annular support member” making it unclear how both: the annular support member surrounds the stoma and the stem is provided in the center of the annular support member and received in the stoma.  Appropriate correction is required, e.g., reciting: “an annular support member , and a central opening” (Claim 1, lines 2-3); and “the stem with an inlet and an outlet and projecting inwardly from the body member, and through the central opening of the annular support member, the stem having sufficient length to extend from the central opening , [[with]] such that the outlet at an opposite end of the stem is configured for communicating with the first flow path opening in the base member”.

	Claim 1 is considered indefinite for the terms: 	(a) in claim 1, lines 4-6: “a base member removably attachable over a center of the annular support member, said base member  . . defining . . . a second gas vent flow path through the base member “ and	(b) “	In claim 1, lines 16-18: “a gas permeable filter seal around the stem covering the at least one second gas vent flow path opening, whereby gasses from the stoma may be vented through said second flow path, while liquids and solids are prevented from entering said second flow path”. 	In particular, it is not clear how the filter seal can be around the stem and also cover the second gas vent flow path opening, as there is no recitation of how the seal around the stem is connected to the second gas flow vent opening and how the gases flow from the stoma to the second gas flow vent opening.   
Appropriate correction is required, e.g., “a gas permeable filter seal [positioned] around the stem [and] extending to and covering the at least one second gas vent flow path opening, whereby gasses from the stoma [can] be vented from the stoma and through said gas permeable filter seal and said second flow path, while liquids and solids from the stoma are prevented from entering said second flow path”. 

	In claim 2, line 2 , the term “a patient stoma” renders the claim indefinite as it is unclear whether this term is the same or different from the term “a patent stoma” recited in claim 1, line 2.  Appropriate correction is required, e.g., in claim 2, line 2, reciting: “the patient[‘s] stoma”.  See MPEP 2173.05(a)(I).
 	Claims 3-4 are considered indefinite.  Claim 1, lines 11-13, recites that the stem is configured to be received in the patient stoma . ..  to position the inlet in the stoma; and [0054] of Applicants’ specification teaches that the “embodiments employ materials that self-seal inside the patient’s body. . . eliminating the need for the patient to interact with the device to properly affix it in position . . .”.  It is noted that Fig.2-3 show that the stem is inserted into the stoma and affixed inside the patient’s body and the device is shown to be affixed inside the body as inside the stoma by sleeve 138 [0016],ll.2 that forms an annular seal with the inner wall of the stoma [0016],ll.7. 	However, claims 3-4 recite that (claim 3) the device further comprises a means for affixing the annular support member to the patients skin, [the means for affixing is] disposed on said annular support member, skin facing side” wherein the means for affixing (claim 4) is an adhesive.  The only disclosure for affixing the support or base member is: “the improvements disclosed here can facilitate discharge of waste from the stoma.  The embodiments employ materials are provided that self-seal with surfaces inside of the patient’s body, which eliminates the need for the patient to interact with the device to properly affix it in position so as to avoid leaks . . .”, Specification [0054].  	Thus, claims 3-4 are considered indefinite as the only disclosure in Applicants’ specification for affixing the device is to affix the stem to the inside of the stoma, whereas claims 3-4 recite that the proximal face of the annular support member is affixed to the patient[‘s] skin (as outside of the stoma).	Appropriate correction is required, e.g.:  		in claim 3, replacing “means for affixing the annular support member to the patient skin” with “a flexible annular disk configured to secure the annular support member to the patient[‘s] skin”; and  		in claim 4, replacing “the means for affixing comprises” with “the flexible annular disk comprises”;  	as supported, e.g., in Applicants’ specification, e.g., [0023], lines 3-6.

In claim 3, lines 1-2: the term “to the patient[‘s] skin” lacks antecedent basis.  Appropriate correction is required, e.g., “to peristomal skin of a patient with the patient’s stoma”.
In claim 5, lines 1-2: the term “the gas permeable filter seal comprises plural filter layers with different pore sizes” lacks antecedent basis, where there is no element reciting pores in each of the different layers that provide the recited different pore sizes; and where there is no specific recitation that the pores provided in different layers have different pore sizes as compared to the pore sizes of other layers.  Appropriate correction is required, e.g., “the gas permeable filter seal comprises plural filter layers; wherein each layer of the plural filter layers comprises pores; and wherein each layer of the plural filter layers has pores with different pore sizes from the pore sizes of each of the other filter layers”.

 	Claim 7 is considered indefinite. This is because claim 1 (from which claim 7 depends) recites a gas permeable filter seal having the functions of venting gases and blocking the flow of liquid and solids, but claim 1 does not recite any structural features of the gas permeable filter.  Claims 5, 7, and 8 each claim alternative and mutually exclusive structures of the gas permeable filter seal recited in claim 1, and where claim 7 recites that the gas permeable filter seal [of claim 1] “comprises” (and not “further comprises”) an annular disk filter member.  	Thus, Claim 7 is considered indefinite as it depends from claim 5, but where claim 5 instead recites that the gas permeable filter seal comprises plural filter layers with different pore sizes, but which is mutually exclusive from the annular disk filter member recited in claim 7.  Thus, it is not clear whether claim 7 provides the recited annular disk filter as an alternative to, or in addition to the plural filter layers with different pore sizes as recited in claim 5.   	Since Applicants did not amend claim 7 to recite “further comprising” (as suggested in the prior Action for claim 7, to be dependent from claim 5 as reciting an additional element to the plural filter layers with different pore sizes), claim 7 will be interpreted to be an alternative to the plural filter layers recited in claim 5, and therefore claim 7 should be amended to be dependent from claim 1. 	Appropriate correction is required.
 	The remaining claims are rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
 	Claims 1-4, 7, 10-13, and 15-20  are considered allowable over the prior art of record, subject to overcoming the 112 rejections presented above.

The following is a statement of reasons for the indication of allowable subject matter:  
    PNG
    media_image1.png
    244
    335
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    248
    311
    media_image2.png
    Greyscale
The closest prior art of record is Burton (US 4381765 A); and vonDyck (US 2002/0077611 A1). 	As to independent claim 1, .Burton teaches a stoma valve appliance 10 (ileostomy or ostomy valve Fig.2,4; Col.3,ll.21-27,1-4), comprising:  	an annular support member:  		; 	a base member 16/12.3 (valve body 16 surrounding stem/tube 12 and opening 16.1 in 16 Fig.2,4 Col.3,ll.29-68; and central portion 12.3 of step/tube 12 within base member 16 Fig.2,4) 		configured to surround a patient stoma (where aperture 16.1 Fig.2 Col.4,ll.17,32-34 at proximal surface 16.2 Fig.4;Col.3,ll.43 of valve body 16 surrounds stoma Fig.2,4;Col.1,ll.55-57) and  		having an inner, skin facing side (inner surface 16.2 of valve body 16 Fig.2,4;Col.3,ll.43) and an outer side (outer surface 16.5 of body 16 Fig.2,4; Col.3,ll.65); 		defining: a first solids and liquids flow path (as through aperture 16.1 of base/body 16 Fig.2,4; Col.4,ll.17 and within center portion of tube 12; Fig.2,4; Col.3,ll.32-34); 		said first flow path having at least one opening 16.1 on an inner side of the base member 16 (Fig.1,4; Col.3,ll.17,32-34); 	a valve 16.7/22/22.3 (recessed channels 16.7; Fig.2-3;Col.3,ll.64-Col.4,ll.2; clamp 22 with flanges 22.3 fitting into channels 16.7 Fig.3-4; Col.4,ll.49,45-47) disposed in the base member 16 configured to control flow through said [first] flow path, the valve having an open position permitting flow and a closed position preventing flow and being manipulable between the open and closed position by the patient (where portion of tube/stem 12.2 is bent at aperture 16.1 of body 16 into recess/groove 16.7 and held in bent position as closed position from open position by flanges 22.3 of claim 22 Fig.2,4  to create waterproof/airtight seal Col.4,ll.15-28 Fig.2,4); 	a stem (as inner end 12.1 of drainage tube 12 in stoma of patient FIg.2,4;Col.1,ll.55-57) with an inlet (as portion of 12.1 at distal end of stem 12) and an outlet projecting inwardly from the body member configured to be received in the patient stoma (Fig.4), the stem 12.1 having sufficient length to extend through the center of the base member 16 to position the inlet in the stoma with the outlet 12.2 at an opposite end communicating with the first flow path opening 16.1 in the base member 16 (as presented above).

    PNG
    media_image3.png
    567
    376
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    426
    317
    media_image4.png
    Greyscale
	 	 vonDyck teaches a stoma valve appliance as a continent ostomy port (“COP”) 10 (Abstract,[0047]-[0087]), comprising  	a base member 22 (body of faceplate 10 Fig.2;[0050],ll.8-9) configured to surround a patient stoma (Abstract) and comprising: an inner skin facing (inner surface Fig.2) and an outer side (outer surface Fig.2),  		defining a first solids and liquids flow path (where the inner side includes a stem 14 as catheter 14 for insertion into stoma of patient FIg.2; [0047],ll.7-11;[0052],ll.8-17);
  		a valve 18 (closure member 18 with cap portion 28 with gas vent 30 as providing a second gas flow path 30 through cap 28 of valve 18 Fig.2 [0052]).

 	However, Burton and or von Dyck does not teach or fairly suggest the combination of::  	an annular support member (as a separate element) configured to surround a patient stoma and having an inner, skin facing side and an outer side;
 	the base member removably attachable over a center of the annular support member,  	the valve disposed in the base member; 	the stem extending through a center of an annular support member to position the inlet in the stoma when the base member is mounted on the annular support member with the outlet at an opposite end communicating with the first flow path opening in the base member; and  	a gas permeable filter seal [positioned] around the stem [and] covering an at least one second gas vent flow path opening, whereby gasses from the stoma may be vented through said second flow path, while liquids and solids are prevented from entering said second flow path. 	It would not have been obvious to one of ordinary skill in the art before the effective filing day to modify the stoma valve appliance of Burton and/or von Dyck to provide the above combination of elements and features, and one of skill would not have been motivated to do so, where Burton and/or von Dyck fail to teach these elements or features, and where one of skill would not have been able, e.g., to provide a gas permeable filter seal around a stem that covers a second gas flow vent path whereby gases from the stoma could be vented through the second flow path, while liquids and solids are prevented from entering the second flow path.  This is because, e.g., Burton does not teach or fairly suggest a gas flow path that is separate from the liquids and solids flow path, where Burton teaches that these paths have to be the same through the base member 16 (as presented above); and where von Dyck also teaches that these paths have to be the same through the base member 22 (as presented above); and where von Dyck’s vent is provided separately and above the liquids and solids flow path, such that Burton and von Dyck teach away from this limitation, as well as the failing to teach or suggest this combination of elements (as presented above).

No Obviousness Type Double Patenting

 	It is noted that the claims of parent application 16/254453 fail to teach or fairly suggest the present claims of applicants, e.g., where the claims fail to teach or fairly suggest the combination of elements as presented above for the prior art.  Thus, the claims do not render obvious the present claims under Obviousness-Type Double Patenting.

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781